OPINION by
Me. Chief Justice Gordon:
The principal controversy in this case, the only one that we need specially notice, is that arising on the answer of the court below to the fourth point of the plaintiffs below, which point and answer are as follows:
“The defendants had no right to the coal in those portions of the land belonging to Mrs. Ashman, or to Ashman and Pardee, which were south or east of said gangway.” Answer, “If by these words ‘south or east of said gangway’ is meant the southeast side of. the gangway, we af&rrn this point. The contract provided for the division of the warrant for mining purposes upon the line of the gangway from the present coal shaft near the division line between Christian Wirtz, Jr. and William Wirtz. The coal on the northwest of this line belonging to defendants, and to be paid for by a conveyance of an equal amount of coal land from the Philip Stone, on the northeast side of the line, to the Ashmans, this is a fair and reasonable arrangement *451adopted to advance tbe interests and suit the convenience of both parties to the contract.”
It will be observed that in the construction of the agreement of the 27th of April, 1869, the court adopted, not the gangway itself, but the line of the gangway, or drift extended to the southern boundary of the tract, as the true division of the coal between the contestant parties. In this we are constrained to dissent from the conclusion thus adopted by the learned judge. The contract referred to reads in this manner: “Also the right to run a gangway, commencing at a point on Weiss Spring Nun, near where the present coal shaft is sunk, and near the division line between the Christian Wirtz and William Wirtz, thence running northeast to cross the tract aforesaid at water level,, which route is to be ascertained by a survey after the gangway has been commenced. And the said Wigton and Dorris, their' heirs, and assigns are to have and possess all the coal on the northwest side of said gangway, and the said Ashman and wife,, their heirs, and assigns, to have and possess all the coal on the northeast (southeast) side of said gangway.”
From the above it will be observed that what the parties had mainly in view, was not a line but a drift or gangway, to begin near a certain coal shaft, and to run across the Christian Wirtz, tract. The direction mentioned was evidently not specific but approximate only, for- the line was to cross the tract at water level, and to be ascertained after the gangway had been commenced; so, as the water level could not be ascertained until after the gangway was commenced, necessarily its direction could not be known until after that event.
Moreover, a strict water level could not be followed; otherwise the drift could not be drained, an element essential to its use. It follows that direction, to a certain extent, must depend upon the judgment of those employed by Wigton and Dorris to dig the gangway. But Wigton and Dorris were the parties to determine this matter; and when they had determined it, and had constructed the gangway, they also had determined and absolutely fixed the line between themselves, and Mrs. Ashman; for they, Wigton and Dorris, “are to have and possess all the coal on the northwest side of said gangway, and said Ashman and wife to have and possess all the coal on the northeast side of said gangway.”
Nothing can be plainer than this: but one gangway was con*452templated, and not, as the defendants contend, two or more until they reached the water level; and when that was constructed, the rights of the parties, in respect to the coal, were definitely fixed and settled. But if we are limited to the gangway, we are not permitted to extend the line of it south of its commencement for we would thus abandon the true line fixed in the ground, and in that event we might as well adopt the logic of the defense throughout. This, however, the court below properly refused to-do, but seems to have overlooked the fact that if the gangway was to be adopted as the true partition line, it must needs be adopted throughout; must start where it begins and stop where it ends; we must have regard, not only to the line but to its corners.
It follows that the defendants had no right to the coal south of the south end of the gangway, and of a line drawn at right angles to its general direction, and extending to the western line of the tract.
As to the contention of the defendants, on their writ of error, that as they were in possession of the premises the action of trespass cannot be sustained, we have but to say: The only lawful possession they had of the land east and south of the gangway was of the surface; but as the coal and surface were distinct estates their possession of the latter gave them no right whatever in the former; hence, their intrusion into the plaintiffs’ coal rendered them trespassers.
The judgment in the first stated writ of error, Richard Ash-man et al. v. R. B. Wigton et a!., is reversed, and a new venire ordered.
The judgment as to the second writ is affirmed.